Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, James E. Reid appeals from the district court’s orders affirming the bankruptcy court’s orders: (1) denying his motion for reconsideration and (2) denying his motion to add additional parties as Appellees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. Knarf Invs., Nos. 1:08-cv-00792-BEL; 1:08-cv02917-BEL; 1:01-bk-50422; 1:05-bk-11977 (D.Md. March 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.